DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“detector … that detects a total length of the piece and a position of a far end of the piece.” Applicant’s specification fails to describe any hardware or classes of hardware capable of providing such detection that would be capable of performing the function of enabling length determination; this claimed subject matter amounts to a speculation or a wish, and not the 
“a volume scanner configured to determine a cross section of the piece during the movement,” is without written description sufficient to believe applicant has possession of the invention. No specific technology, hardware, or physical items are discussed in the disclosure to demonstrate a real possession of the ability to “determine a cross section of the piece.” Persons of ordinary skill would not understand the applicant to be in possession of this technology, as the use of it is expressed here only as a wish for results, and not as actual disclosed technology or technological solution that can perform the functions that are demanded for the invention claimed.
Claims 3 and 4 therefore lack written description and are rejected under 35 U.S.C. §112(a).

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive.
Applicant’s cancellation of the term “programmable automaton” has removed 112(f) limitations which are not presently believed to be present in the case.
Correspondingly, the 112(b) rejection based on that interpretation has been rendered moot and has been withdrawn. 
Applicant’s allegation that the claims are supported by the specification and the ‘detector’ and ‘volume scanner’ have sufficient written description is not persuasive. A person of ordinary skill looking at the disclosure as filed would have no evidence that applicant was in possession of the technology of volume scanning or detecting—the technological and physical reality of those items has not been proffered in any way—the description amounts to a wish to have ‘detection’ and ‘volume scanning’—the essential quid pro quo of the patent system has not been fulfilled by meaningfully disclosing the technology needed to achieve the stated desired functions of scanning and detecting. Thus the claims continue to fail the written description requirement, and are rejected on that basis. 
Applicant alleges (Rem. 12/16/21 at p. 6) that Lapeyre fails to disclose amotorized movable head with claws. This is not persuasive—Lapeyre shows the motorized movable head with claws as disclosed in the rejection supra: “Lapeyre further discloses a motorized movable head (See figure 6 at “M” –for motor) with a configuration suitable for the passage of the piece of product below it (see 80, the product itself, shown below) and provided with claws for gripping (Figure 6A at 39, 41 are claws per se)…”
	See also Lapeyre at column 5 line 50+: “Carriage 20 is powered by motor M to move across the horizontal 14 rail…” This is moot in light of the withdrawal of the rejection of record, due to the lack of both a carriage and a motorized movable head, which are different than those items shown in the Lapeyre style cutting system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724